[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 21, 2006
                                No. 05-16028                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                 D. C. Docket No. 05-00004-CR-FTM-29DNF

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

FEDENCIO J. ARELLANO,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 21, 2006)

Before TJOFLAT, BIRCH and HILL, Circuit Judges.

PER CURIAM:

     David J. Joffe, counsel for Fedencio J. Arellano in this direct criminal
appeal, has moved to withdraw from further representation of appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Arellano’s convictions and sentences are

AFFIRMED.




                                          2